Title: To George Washington from Daniel Parker, 21 June 1784
From: Parker, Daniel
To: Washington, George

 

Dear Sir
in Philadelphia June 21t 1784

I had the pleasure to receive your favor of the 28th Ulto respecting the Plate wrote for by my brother Dr Parker, since his Arrival in England he wrote me that he should go to Birmingham on purpose to have that Order executed to his mind, & that he expected to Ship them in the Minerva for New York, since which the Minerva has arrived, but he had not return’d from Birmingham before that Ship left London, by the next Ship they will no doubt be sent, & I shall cause them to be forwarded to you, by the first safe Conveyance. I am very truly, with great affection & respect, your Obedt Serv’t

Danl Parker

